United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1590
Issued: September 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2019 appellant filed a timely appeal from a January 25, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated September 18,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1590 (issued
September 18, 2020).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 25, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than seven
percent permanent impairment of her left lower extremity, or more than three percent permanent
impairment of her right lower extremity, for which she previously received a schedule award.
FACTUAL HISTORY
On August 26, 2008 appellant, then a 42-year-old office automation secretary, filed a
traumatic injury claim (Form CA-1) alleging that on August 14, 2008 she sustained a sprained
ankle, pulled muscles/tendons in the back, and a possible fractured/sprained shoulder when she
slipped in a puddle of water in an office garage while in the performance of duty. OWCP accepted
the claim for ankle sprain, shoulder/upper arm sprain, lumbar intervertebral disc displacement
without myelopathy, thoracic or lumbosacral neuritis or radiculitis, disorder of bursae and tendons
in the left shoulder.
In a report dated June 19, 2015, Dr. Eric G. Dawson, a Board-certified orthopedic surgeon,
reviewed appellant’s history of injury and the medical record, noting that magnetic resonance
imaging (MRI) scans had demonstrated L4-5 spondylolisthesis and a herniated nucleus pulposus.
On examination of the lower extremities, he noted sensory and motor deficits. Referring to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),4 as well as The Guides Newsletter, Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter), Dr. Dawson
explained that only a class 1 impairment was allowed with a grade range from A to E under The
Guides Newsletter. He observed: appellant’s L5 left mild motor and sensory deficit would result
in eight percent permanent impairment; the S1 moderate sensory deficit at grade C would result in
four percent permanent impairment; the right L5 moderate sensory deficit would result in six
percent permanent impairment; and the right S1 mild sensory deficit would result in one percent
permanent impairment. He calculated that appellant’s total percentage of permanent impairment
was 19 percent lower extremity permanent impairment.
On November 9, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated November 14, 2017, OWCP informed appellant that the
medical evidence was insufficient to establish her schedule award claim. It requested that she
submit a detailed narrative medical report from her treating physician based upon a recent
examination including a date of maximum medical improvement (MMI), the diagnosis upon which
the impairment rating was based, a detailed description of any preexisting impairment, and a final
rating of the permanent impairment and discussion of the rationale for calculation of the
impairment, with references to the applicable criteria and tables of the sixth edition A.M.A.,
Guides. OWCP afforded appellant 30 days to submit additional medical evidence.
In response, Dr. Dawson noted, in a letter dated December 1, 2017, that appellant’s date of
MMI was June 9, 2015. He explained that the diagnosis upon which appellant’s impairment was
based was lumbar disc and nerve impingement. Dr. Dawson referred to The Guides Newsletter
and observed that he had “quoted table, chart and page to the nth detail.”

4

A.M.A., Guides (6th ed. 2009).

2

On July 27, 2018 OWCP referred the record to Dr. Michael M. Katz, a Board-certified
orthopedic surgeon serving as a district medical adviser (DMA), and requested that he evaluate
appellant’s permanent impairments under the sixth edition of the A.M.A., Guides and The Guides
Newsletter. In a report dated July 30, 2018, Dr. Katz reviewed the medical record, including the
June 19, 2015 report and December 1, 2017 letter of Dr. Dawson. With regard to Dr. Dawson’s
impairment rating, Dr. Katz opined that it could not be accepted as probative for the purpose of
recommending a schedule award for the following reasons: he had not supplied specific grade
modifiers for functional history or clinical studies; he did not calculate differing net adjustments
to arrive at the figure of eight percent permanent impairment for “mild motor with sensory deficit”
at L5; he stated that there was a moderate right L5 sensory deficit of six percent, but six percent
was not an available value for this deficit; he stated that there was a moderate S1 sensory deficit
grade C of six percent, but this value was actually two percent in Proposed Table Two; and
Dr. Dawson did not appear to offer any further insight into his impairment calculations in his
supplemental letter of December 1, 2017. Dr. Katz opined that for these reasons, Dr. Dawson’s
impairment evaluation could not be considered as probative for schedule award purposes, and that
the records lacked sufficient detail to permit assignment of an impairment rating on the basis of a
records review. He recommended that OWCP obtain a second opinion permanent impairment
evaluation.
On August 29, 2018 OWCP referred appellant for a second opinion evaluation with
Dr. Stuart J. Gordon, a Board-certified orthopedic surgeon. In a report dated October 4, 2018,
Dr. Gordon related that he had reviewed the medical record and conducted a physical examination.
On examination of the lumbar spine, appellant complained of pain centrally and to the left greater
than the right. There was mild flattening of the lumbar lordosis, guarded but, full range. Straight
leg raise tests were negative. An MRI scan taken on November 9, 2017 demonstrated a small left
paracentral disc herniation going into the left L3 nerve root at L3-4; a right paracentral disc
herniation at L4-5, and a broad-based bulge to the left at L5-S1. Dr. Gordon diagnosed chronic
bilateral L4, L5, and S1 radiculopathy and indicated that the date of MMI was November 9, 2017.
Referring to the sixth edition A.M.A., Guides and The Guides Newsletter, Dr. Gordon
calculated appellant’s percentage of permanent impairment of the lower extremities. Using the
diagnosis-based impairment (DBI) method with reference to appellant’s right lower extremity
condition, he noted grade modifiers of 1 each for clinical studies (GMCS), functional history
(GMFH), and physical examination (GMPE) for the diagnosis of right L4 radiculopathy.
Dr. Gordon classified mild sensory neuropathy for one percent permanent impairment of the right
lower extremity and zero percent motor impairment. Similarly, for the diagnoses of right L5 and
S1 radiculopathy, the GMCS, GMFH, and GMPE were 1, and the mild sensory neuropathy for
each condition resulted in one percent permanent impairment. Thus, the total percentage of
permanent impairment for the right lower extremity was three percent.
With reference to appellant’s left lower extremity condition, Dr. Gordon noted that the
GMCS, GMFH, and GMPE were 1 for each condition of left L4, L5, and S1 radiculopathy. For
the left L4 radiculopathy, he determined that she had moderate sensory radiculopathy, which
resulted in three percent impairment. For the left L5 radiculopathy, Dr. Gordon determined that
she had moderate sensory deficits, which resulted in three percent impairment. For the left S1
radiculopathy, he determined that she had a mild sensory deficit, which resulted in one percent
impairment. Thus, the total percentage of permanent impairment for the left lower extremity was
seven percent. Dr. Gordon opined that the date of MMI was November 9, 2017, the date of
appellant’s last MRI scan.
3

On October 23, 2018 OWCP forwarded Dr. Gordon’s October 4, 2018 report to Dr. Katz,
serving as DMA, for his review and issuance of an addendum report. On October 24, 2018
Dr. Katz reviewed Dr. Gordon’s report. Referring to Proposed Table 2: Spinal Nerve Impairment,
Lower Extremity Impairment of The Guides Newsletter, noting that the class of diagnosis for spinal
nerve condition was 1, and applying Dr. Gordon’s grade modifiers to the default values, the DMA
applied the net adjustment formula to appellant’s bilateral L4, L5, and S1 conditions. The DMA
concurred with Dr. Gordon’s calculation of seven percent permanent impairment of the left lower
extremity and three percent permanent impairment of the right lower extremity. He opined that
this determination was supported by the records reviewed and consistent with the methodology of
the sixth edition A.M.A., Guides and The Guides Newsletter. The DMA noted that the accepted
conditions were not eligible for an alternative range of motion (ROM) based impairment
calculation. He opined that the date of MMI was October 4, 2018.
By decision dated January 25, 2019, OWCP granted appellant a schedule award for seven
percent permanent impairment of the left lower extremity and three percent permanent impairment
of the right lower extremity. The award ran for 28.8 weeks from October 4, 2018 through
April 23, 2019. It was based on the report of Dr. Gordon dated October 4, 2018 and the report of
the DMA dated October 24, 2018.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants through its implementing regulations, OWCP has adopted the A.M.A., Guides as the
appropriate standard for evaluating schedule losses.7 As of May 1, 2009, schedule awards are
determined in accordance with the sixth edition of the A.M.A., Guides (2009).8 The Board has
approved the use by OWCP of the A.M.A., Guides for the purpose of determining the percentage
loss of use of a member of the body for schedule award purposes.9
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.10 However, a
schedule award is permissible where the employment-related spinal condition affects the upper

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).
9

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

10

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see B.W., Docket No. 18-1415 (issued March 8, 2019); J.M.,
Docket No. 18-0856 (issued November 27, 2018); N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

4

and/or lower extremities.11 The sixth edition of the A.M.A., Guides (2009) provides a specific
methodology for rating spinal nerve extremity impairment in The Guides Newsletter. It was
designed for situations where a particular jurisdiction, such as FECA, mandated ratings for
extremities and precluded ratings for the spine. FECA-approved methodology is premised on
evidence of radiculopathy affecting the upper and/or lower extremities. The appropriate tables for
rating spinal nerve extremity impairment are incorporated in the Federal (FECA) Procedure
Manual.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than seven
percent permanent impairment of the left lower extremity, or more than three percent permanent
impairment of the right lower extremity, for which she previously received a schedule award.
OWCP initially received June 19, 2015 and December 1, 2017 reports from Dr. Dawson in
which he referred to The Guides Newsletter and concluded that appellant had 12 percent left lower
extremity permanent impairment, and 7 percent right lower extremity permanent impairment.
OWCP properly referred these reports to its DMA, Dr. Katz. In his July 31, 2018 report, Dr. Katz
explained that Dr. Dawson had not provided specific grade modifiers for functional history or
clinical studies and that he not calculated appellant’s permanent impairment explaining how he
applied net adjustments to arrive at each rating for L5 and S1 motor and sensory loss. As
Dr. Dawson’s reports did not comport with The Guides Newsletter, the DMA properly determined
that his report was insufficient to establish appellant’s schedule award claim.13
OWCP thereafter referred appellant to Dr. Gordon for a second opinion evaluation.
Referring to the sixth edition A.M.A., Guides and The Guides Newsletter, in his October 4, 2018
report, Dr. Gordon calculated appellant’s percentage of permanent impairment of the lower
extremities for the diagnoses of chronic bilateral L4, L5, and S1 radiculopathy. Using the DBI
method, with reference to appellant’s right lower extremity condition, he noted GMCS, GMFH,
and GMPE modifiers of 1 each for the diagnosis of right L4 radiculopathy. Dr. Gordon classified
mild sensory neuropathy for one percent permanent impairment of the right lower extremity and
zero percent motor impairment. Similarly, for the diagnoses of right L5 and S1 radiculopathy, the
GMCS, GMFH, and GMPE were 1, and the mild sensory neuropathy for each condition resulted
in one percent permanent impairment. Thus, the total percentage of permanent impairment for the
right lower extremity was three percent. With reference to appellant’s left lower extremity
condition, Dr. Gordon noted that the GMCS, GMFH, and GMPE were 1 for each condition of left
L4, L5, and S1 radiculopathy. For the left L4 radiculopathy, he stated that she had moderate
sensory radiculopathy, which resulted in three percent impairment. For the left L5 radiculopathy,
Dr. Gordon stated that appellant had moderate sensory deficits, which resulted in three percent
impairment. For the left S1 radiculopathy, he stated that she had a mild sensory deficit, which
resulted in one percent impairment. Thus, the total percentage of permanent impairment for the
left lower extremity was seven percent.
11
Id. at § 8107(c); id. at § 10.404(a) and (b); see A.G., Docket No. 18-0815 (issued January 24, 2019); Jay K.
Tomokiyo, 51 ECAB 361, 367 (2000).
12

Supra note 8 at Chapter 3.700, Exhibit 4 (January 2010).

13

See D.L., Docket No. 20-0059 (issued July 8, 2020).

5

In accordance with its procedures, OWCP properly routed the case record to its DMA,
Dr. Katz, who indicated that he had reviewed Dr. Gordon’s October 4, 2018 report. Dr. Katz
correctly noted that FECA does not allow a schedule award for the spine, though it does allow for
schedule awards for spinal nerve injuries resulting in impairment of the extremities.14 With
reference to The Guides Newsletter, he concurred with Dr. Gordon’s calculations of permanent
impairment based upon the bilateral L4, L5, and S1 radiculopathy conditions. Dr. Katz found that
Dr. Gordon’s calculation of seven percent permanent impairment of the left lower extremity and
three percent permanent impairment of the right lower extremity was supported by the weight of
the medical evidence.
The Board finds that the DMA properly applied the standards of the A.M.A., Guides and
The Guides Newsletter to the physical examination findings of Dr. Gordon. The DMA accurately
summarized the relevant medical evidence including findings on examination, and reached
conclusions about appellant’s conditions that comported with these findings.15 He noted that the
A.M.A., Guides did not allow for an impairment rating based on ROM for the relevant diagnoses.16
The DMA properly referred to The Guides Newsletter in calculating appellant’s percentage of
permanent impairment of the lower extremities based on a spinal condition. As his report is
detailed, well rationalized, and based on a proper factual background, the DMA’s opinion
represents the weight of the medical evidence.17 There is no medical evidence of record utilizing
the appropriate tables of the sixth edition of the A.M.A., Guides or The Guides Newsletter
demonstrating a greater percentage of permanent impairment of the bilateral lower extremities.
Accordingly, the Board finds that, as appellant has not submitted medical evidence establishing
more than seven percent permanent impairment of the left lower extremity or more than three
percent permanent impairment of the right lower extremity, she has not met her burden of proof to
establishment entitlement to additional schedule award compensation for the lower extremities.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than seven
percent permanent impairment of her left lower extremity, or more than three percent permanent
impairment of her right lower extremity, for which she previously received a schedule award.

14

Supra note 21.

15
M.S., Docket No. 19-1011 (issued October 29, 2019); W.H., Docket No. 19-0102 (issued June 21, 2019); J.M.,
Docket No. 18-1387 (issued February 1, 2019).
16

R.L., Docket No. 19-1793 (issued August 7, 2020).

17

See M.S., id.; D.S., Docket No. 18-1816 (issued June 20, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

